MEMORANDUM ***
William Then-Estrella, a native and citizen of the Dominican Republic, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from the Immigration Judge’s denial of his application for cancellation of removal under 8 U.S.C. § 1229b(a).
The permanent rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 apply to this case because removal proceedings were initiated against petitioner after April 1, 1997. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).
We lack jurisdiction to review petitioner’s request for cancellation of removal. See Molina-Estrada v. INS, 281 F.3d 906, 910 (9th Cir.2002).
Furthermore, this court lacks jurisdiction to review petitioner’s due process contention. See Calcano-Martinez v. INS, 533 U.S. 348, 121 S.Ct. 2268, 2269-70, 150 L.Ed.2d 392 (2001).
We deny petitioner’s request to transfer to the district court.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.